DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed March 21, 2022.  Claims 1, 2, and 5 are amended.  Claims 3 and 7-12 are canceled.  Claims 1, 2, and 4-6 are pending and addressed below.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed March 21, 2022, with respect to the amended claims have been fully considered and are persuasive.  Rezae et al. (“Rezae” US 20140228800) in view of Cioanta et al. (“Cioanta” US 20070156224) has been withdrawn for not teaching a hollow gear and a knob engaging the gear as claimed.
Claims 1, 2, and 4-6 are free of prior art.  However, the amendments have introduced new ground of rejection under 35 U.S.C. 112(b) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether applicant intends to positively recite the limitation of the “rotatable element” in claim 1.  The limitation is introduced as a functional limitation (“the coupling element is configured to be moved along a rotation axis of a rotatable element coupled thereto”) and is later defined as “a hollow gear”.  New limitation “a knob” is claimed as engaging “the hollow gear” (i.e. the rotatable element).  The positively claimed knob is only claimed as engaging the hollow gear/rotatable element and no other part of the medical tool.  Because the hollow gear/rotatable element is not positively recited, it is impossible for one having ordinary skill in the art to understand the scope of the invention, and thus, the claim is considered to be indefinite.  Applicant should positively claim the rotatable element as part of the medical tool such that the meets and bounds of the claim is clear.
Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as depending from claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest, in the context of the claims, a knob having a gear which engages the hollow gear, wherein the knob has an axis of rotation orthogonal to the rotation axis of the coupling element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771